DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/18/2020, 12/29/2020, and 4/21/2021 were considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a receiver configured to receive”, “an extractor configured to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification as filed does not provide adequate or any particular structure to perform the claimed function of the “a receiver configured to receive”, “an extractor configured to extract”, and “a setter configured to set”; “a detector configured to detect”, a first determiner configured to determine”, and a second determinator configured to determine”; “a third determinator configured to determine” and “an actuator configured to perform”; and “a first receiver configured to receive”, “a first generator configured to generate”, and “a first transmitter configured to transmit”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (note: rejection applies to subsequent dependent claims).
Claim limitations “a receiver configured to receive”, “an extractor configured to extract”, and “a setter configured to set”; “a detector configured to detect”, a first determiner configured to determine”, and a second determinator configured to determine”; “a third determinator configured to determine” and “an actuator configured to perform”; and “a first receiver configured to receive”, “a first generator configured to generate”, and “a first transmitter configured to transmit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not clearly disclose adequate structure to perform the claimed function performed by the “a receiver configured to receive”, “an extractor configured to extract”, and “a setter configured to set”; “a detector configured to detect”, a first determiner configured to determine”, and a second determinator configured to determine”; “a third determinator configured to determine” and “an actuator configured to perform”; and “a first receiver configured to receive”, “a first generator configured to generate”, and “a first transmitter configured to transmit” as recited in claims 17-23.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0069257, hereinafter “Lee”).	Regarding claim 1, Lee discloses	A configuration information setting method for a timing controller, the timing controller being connected to a source driver via a first signal line, the method comprising (Figs. 1-2, timing controller 410 is connected to source driver of source drive ICs 310 via a signal line (common bus line CBL; channel lines CHL)):	receiving a triggered information setting indication ([0044, 0058-0059, 0064] data control signal DCS and frame data is sent from the timing controller to the source driver  by timing controller; data control signal DCS and frame data is sent from the timing controller to the source driver IC’s; [0061] calibration value request command from the timing controller to the source drive ICs; [0064] data control signal and frame data, where data control signal may include clock training pattern; [0086] calibration value may include a decision feedback equalizer DFE value, an offset calibration value OCAL, and/or impedance calibration value ZCAL of each source driver IC; [0063-0064], data aligning unit 412 generates the information setting instruction); and 	transmitting the information setting instruction to the source driver via the first signal line ([0049, 0058, 0064] data control signal and frame data is sent to the source drive ICs via channel lines CHL; [0061 and 0065-0067] timing controller transmits calibration value request command to the source drive ICs via CBL via transmitting unit 414).
	Regarding claim 2, Lee discloses the method of claim 1, further comprising: 	receiving a triggered clock calibration indication (Lee, [0045] timing controller 410 receives a control signal and a clock signal from the outside as a triggered clock calibration indication); 	generating a clock calibration instruction according to the clock calibration indication (Lee, [0045], timing controller 410 generates a gate control signal and data control signal in response to the received control signal; [0049, 0060-0061, 0064] transmit data control signal and frame data, where data control signal may include clock training pattern and calibration value request command; [0086] calibration value may include a decision feedback equalizer DFE value, an offset calibration value OCAL, and/or impedance calibration value ZCAL of each source driver IC); and 	sequentially transmitting, via the first signal line, the clock calibration instruction and clock calibration data to the source driver, such that the source driver performs a clock calibration operation according to the clock calibration data (Lee, [0045], timing controller 410 generates a gate control signal and data control signal in response to the received control signal; [0049, 0060-0061, 0064] transmit data control signal and frame data, where data control signal may include clock training pattern and calibration value request command; [0086] calibration value may include a decision feedback equalizer DFE value, an offset calibration value OCAL, and/or impedance calibration value ZCAL of each source driver IC; see Fig. 3 and related description where information is sequentially transmitted as a packet or packets [0064] for each frame of data; [0079], 
	Regarding claim 5, Lee discloses the method of claim 1, wherein	the setting indication data is configured to indicate at least one of a number of channels of ports, a matching resistance, a transmission rate, a scrambling function, a signal quality configuration parameter, or an identity of the source driver  (Lee, [0064], data control signal and frame data, where data control signal may include clock training pattern; [0086], calibration value may include a decision feedback equalizer DFE value, an offset calibration value OCAL, and/or impedance calibration value ZCAL of each source driver IC).
	Regarding claim 6, Lee discloses a configuration information setting method for a source driver, the source driver being connected to a timing controller via a first signal line, the method comprising (Figs. 1-2, timing controller 410 is connected to source driver of source drive ICs 310 via a first signal line (common bus line CBL; channel lines CHL)): 	receiving, via the first signal line, a configuration instruction transmitted by the timing controller ([0044, 0058-0059, 0064] data control signal DCS and frame data is sent from the timing controller to the source driver IC’s; [0061] calibration value request command from the timing controller to the source drive ICs; [0064] data control signal and frame data, where data control signal may include clock training pattern; [0086] calibration value may include a decision feedback equalizer DFE value, an offset 

	Regarding claim 17, Lee discloses	a configuration information setting component for a source driver (Figs. 1-3, source driver 310), the source driver being connected to a timing controller via a first signal line (Figs. 1-3, timing controller 410 connects to source driver 310 via first signal line CBL/CHL), the configuration information setting component comprising: 	a receiver configured to receive, via the first signal line, a configuration instruction transmitted by the timing controller (Figs. 1-5, [0044, 0049-0052, 0056, 0058-0061, 0064, 0074-0080] receiving unit 312 receives frame data signal from timing controller TCON 410 via signal line CBL/CHL; data control signal DCS and frame data is sent from the timing controller to the source driver IC’s; [0061] calibration value request command from the timing controller to the source drive ICs; [0064] data control signal and frame data, where data control signal may include clock training pattern; [0086] calibration value may include a decision feedback equalizer DFE value, an offset calibration value OCAL, and/or impedance calibration value ZCAL of each source driver IC as triggered information setting information); 	an extractor configured to extract, when the configuration instruction is an information setting instruction, setting indication data in the information setting instruction, wherein the4850-9719-8765, v.1Page 7 of 11Examiner: Not yet assigned Appln. No.: Not yet AssignedGroup Art Unit: Not yet assignedsetting indication data is configured to instruct the source driver to set configuration information of the source driver according to the setting indication data (Figs. 1-5, ([0044, 00058-0059, 0061, 0064, 0074-0080] data control signal DCS 
	Regarding claim 23, Lee discloses	a display device, comprising a timing controller and a source driver, the timing controller being connected to the source driver via a first signal line (Figs. 1-2, display device 10, timing controller 410 is connected to source driver of source drive ICs 310 via a first signal line (common bus line CBL; channel lines CHL)),.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3, 7, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lim et al. (US 2017/0132966, hereinafter “Lim”) and Do et al. (US2018/0122294, hereinafter “Do”).	Regarding claim 3, Lee discloses the method of claim 2, but does not explicitly disclose wherein	each of the information setting instruction and the clock calibration instruction comprises a preamble, a start identifier and an end identifier that are sequentially arranged,	the start identifier is configured to indicate a start of data transmission, and the end identifier is configured to indicate an end of the data transmission, and 	data bits are further provided between the start identifier and the end identifier in the information setting instruction, and the data bits are configured to carry the setting indication data. 	Lim discloses wherein	each of the information setting instruction and the clock calibration instruction comprises a preamble (Figs.13-14, preamble signal PRAM), a start identifier  instruction comprises a preamble, a start identifier and an end identifier that are sequentially arranged, the start identifier is configured to indicate a start of data transmission, and the end identifier is configured to indicate an end of the data transmission, and data bits are further provided between the start identifier and the end identifier in the information setting instruction, and the data bits are configured to carry 4850-9719-8765, v.1Page 4 of 11Examiner: Not yet assignedAppln. No.: Not yet AssignedGroup Art Unit: Not yet assigned	Lee as modified by Lim does not explicitly disclose the preamble is configured to instruct a receiving end to perform clock and phase calibration.	Do discloses wherein the preamble code is used to instruct a receiving terminal to perform clock and phase calibration ([0084], timing controller transmits a clock training pattern or a preamble signal to the source drive IC so that the output phase and frequency of the clock recovery circuit can be fixed).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lee as modified by Lim to have the preamble is configured to instruct a receiving end to perform clock and phase calibration, such as taught by Do, for the purpose of having the output phase and frequency of the clock recovery circuity being fixed and therefore stabilized.	Regarding claim 7, Lee discloses the method of claim 6, but does not explicitly disclose wherein 	the configuration instruction comprises a preamble, a start identifier and an end identifier that are sequentially arranged, the start identifier is configured to indicate a start of data transmission, and the end identifier is configured to indicate an end of the data transmission, and 	the method further comprises, after the receiving via the first signal line the .  
	Lim discloses wherein 	the configuration instruction comprises a preamble (Figs.13-14, preamble signal PRAM), a start identifier (Figs.13-14, SOL [0102], start of field indicates a start of each line of an image frame; [0168], the preamble may include a code signal and may indicate a start of transmission of the parameter value OPTM) and an end identifier that are sequentially arranged (Figs.13-14, postamble PTAM may include code signal and may indicate an end of transmission of the parameter OPTM), the start identifier is configured to indicate a start of data transmission ([0091, 0168]), the start identifier is configured to indicate a start of data transmission (Figs. 13-14, [0165-0169], the preamble may include a code signal and may indicate a start of transmission of the parameter value OPTM), and the end identifier is configured to indicate an end of the data transmission (Figs.13-14, [0168], postamble PTAM may include code signal and may indicate an end of transmission of the parameter OPTM), and 	the method further comprises, after the receiving via the first signal line the configuration instruction transmitted by the timing controller ([0044, 0058-0059, 0064] data control signal DCS and frame data is sent from the timing controller to the source 	Lee as modified by Lim does not explicitly disclose the preamble is configured to Regarding claim 18, Lee discloses the configuration information setting component of claim 17, but does not explicitly disclose wherein 	the configuration instruction comprises a preamble, a start identifier and an end identifier that are sequentially arranged, the preamble is configured to instruct a receiving end to perform clock and phase calibration, the start identifier is configured to indicate a start of data transmission, and the end identifier is configured to indicate an end of the data transmission, and 	the configuration information setting component further comprises: 	a detector configured to detect whether the start identifier of the configuration instruction is followed by data bits, wherein the data bits are configured to carry the setting indication data; 	Lee as modified by Lim does not explicitly disclose the preamble is configured to instruct a receiving end to perform clock and phase calibration.	Do discloses wherein the preamble code is used to instruct a receiving terminal to perform clock and phase calibration ([0084], timing controller transmits a clock training pattern or a preamble signal to the source drive IC so that the output phase and frequency of the clock recovery circuit can be fixed).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lee as modified by Lim to have the preamble is configured to instruct a receiving end to perform clock and phase calibration, such as taught by Do, for the purpose of having the output phase and frequency of the clock recovery circuity being fixed and therefore stabilized.
	Regarding claim 19, Lee as modified by Lim and Do discloses the configuration information setting component of claim 18, wherein the configuration information setting component further comprises:	a third determinator configured to determine data received at an agreed time after receipt of the clock calibration instruction to be clock calibration data when the configuration instruction is the clock calibration instruction (Lim, Figs.13-14, [0165-0169], read command RCMD including configuration fields 2a; [0078], when OPTM value is changed, re-determining of the value of OPTM occurs by receiver 120 and recovering of the clock system occurs (clock calibration instruction) and configuration 
	The motivation is the same as in claim 18.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lim and Do as applied to claims 3, 7 and 18-19, and further in view of Ha et al. (US 2018/0006101, hereinafter “Ha”).	Regarding claim 4, Lee as modified by Lim and Do discloses the method of claim 3, but does not explicitly disclose wherein	the preamble is obtained by Manchester coding of consecutive at least 8-bit binary 0s, 	the starting identifier comprises consecutive 2-bit binary 0s, 	data carried by the data bits is data obtained by Manchester coding, and 	the end identifier comprises consecutive 2-bit binary 1s.
	Ha discloses wherein	the preamble is obtained by Manchester coding of consecutive at least 8-bit binary 0s (Figs.12A-B, [0141-0143]), 	the starting identifier comprises consecutive 2-bit binary 0s (Figs.12A-B, [0141-0143]), 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee, Lim and Do to have wherein the preamble is obtained by Manchester coding of consecutive at least 8-bit binary 0s, 	the starting identifier comprises consecutive 2-bit binary 0s, data carried by the data bits is data obtained by Manchester coding, and the end identifier comprises consecutive 2-bit binary 1s, such as taught by Ha, for the purpose of being able to adjust a frequency of the clock signal by trimming and using packets, thus improving the yield and quality of the display device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lim.	Regarding claim 8, Lee discloses the method of claim 6, but does not explicitly disclose further comprising: 	determining data received at an agreed time after receipt of the clock calibration instruction to be clock calibration data when the configuration instruction is a clock calibration instruction; and 	performing a clock calibration operation according to the clock calibration data.  
	Lim discloses	determining data received at an agreed time after receipt of the clock calibration .

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Liao et al. (US 8,629,826, hereinafter “Liao”).
	Regarding claim 24, Lee discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed on a computer, cause the computer to perform the configuration information setting method of claim 1 (see claim 1 rejection).
	Liao discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed on a computer, cause the computer to perform the method (see, for example, claim 9, a non-transitory storage medium readable by a timing controller, said storage medium storing a program of instructions executable by said timing controller to perform a method for driving a panel of a liquid crystal display).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee to have a non-transitory computer-readable storage medium having stored therein instructions that, when executed on a computer, cause the computer to perform the method, such as taught by Liao, for the purpose of using computerized information that can be quickly used to change setting information of the display panel.
	Regarding claim 25, Lee discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed on a computer, cause the computer to perform the configuration information setting method of claim 6 (see claim 6 rejection).	Lee does not explicitly disclose a non-transitory computer-readable storage medium having stored therein instructions that, when executed on a computer, cause the computer to perform the method.
.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694